Title: George Taylor, Jr., to Bartholomew Dandridge, Jr., 27 October 1795
From: Taylor, George Jr.
To: Dandridge, Bartholomew Jr.


          
            27. Octr 1795
          
          G. Taylor Jr. presents his compliments to Mr Dandridge—and informs him that previous to the President’s departure for Virginia vizt on the 7. Sept. last there were remaining in the office signed by the President 9. Commissions for officers employed in the collection of the Revenue and 8 for officers of the revenue Cutters—of which number there have been issued agreeably to orders from the Secretary of the Treasury as follows
          
            
              Joseph Aborn of Rhode Island
              Inspector
              Port of Patuxet
            
            
                do
              Surveyor
                do
            
            
              John Grayson of So. Caro.
              Inspector
              Port of Beaufort
            
            
                do
              Collector
              Dist. of Beaufort
            
            
              Moses Kempton of N. Jersey
              Collector
              Dist. Burlington
            
            
                do
              Inspector
                do
            
            
              David William Scott of Virga
              Inspector
              Port of Dumfries
            
            
                do
              Collector
                do
            
            
              Jas Benjamin Maxwell of Georgia
              Surveyor
              Port of Savannah
            
            
              Samuel Odiorn of N. Hampshire
              2d Mate of a Cutter—
            
          
          making in the whole 9 of the former & one of the latter. and that the commission now enclosed will complete the number requested in a letter from the Secy of the Treasury of the 26. inst.
          Mr Randolph has this moment left a press copy of a private letter which he wrote to the President on the 12. July last on the subject of the Treaty in order to have some of the passages which

are faintly taken, retraced from the record which he supposed was in the office—but as that is not the case he supposed that the original might be procured for that purpose from Mr D. and requested G.T. to apply for it.
        